Title: From John Adams to David Perry, 29 June 1798
From: Adams, John
To: Perry, David



To the Students of Williams Colledge in the Massachusetts.Philadelphia June 29 1798

Gentlemen
I have been not less surprised than delighted with an Address from one hundred and thirty Students of Williams Colledge, presented to be my the President Pro Tempore of the Senate Mr Sedgwick. So large a Number in so recent an Institution as it shews the flourishing Circumstances of our Country at present, affords a most pleasing Prospect of young Citizens in a course of Education for the future Government Instruction and service of the Country.
The Composition of your Address does honor shews a respectable Sample of your litterary Talents as the Principles and sentiments it contains do honour to your heads and hearts. It is impossible for the unperverted Mind of youth to see the World filled with Violence as it was before the flood, and every Virtue and every Principle trampled under foot without feeling his soul fired with a generous indignation. Your Readiness to oppose the torrent, with all your youthfull Energy and risque your Lives in defence of your national Rights is greatly to your honor.
The Testimony of your Opinion in favour of the Candor Firmness and Moderation of my Administration, is the more valuable as you have not been educated in the School of Adulation, and speak the pure sentiments of Independence.
When your Eyes are fixed on me as your political Father, you at the same time once excite all the Affections of my heart, and make me sensibly feel my own Insufficiency for the arduous Duties of that important Character. With the Cooperation of the national Councils and the Virtues of our Citizens I despair not of the perpetuation Continuance of our national Prosperity. The Talents and Ennergies of the rising Generation are a sure Pledge of our safety and the growing Importance of America.

John Adams